Action to recover damages for the death of plaintiffs’ intestate through the negligence, as alleged, of defendant in the use and administration of an anaesthetic. Appeal from a judgment dismissing the complaint at the close of plaintiffs’ case. Judgment reversed on the law and a new trial granted, costs to appellants to abide the event. In our opinion, plaintiffs made out a prima facie ease and were entitled to have the court submit to the jury the question of defendant’s negligence in permitting chloroform to be used as the anaesthetic and in directing the anaesthetist in the “ pouring ” of the chloroform. Lazansky, P. J., Hagarty, Carswell, Tompkins and Davis, JJ., concur.